Dear Mr. Price:
You have requested an opinion from this office as to whether the properties of aquacultural establishments, particularly catfish farms, should be assessed and taxed in accordance with fair market values or use values. Specifically, you ask whether fish should be considered as animals.
Louisiana Constitution Article 7, Section 18(C) provides, in pertinent part:
     "(C) Use Value.  Bona fide agricultural, horticultural, marsh, and timber lands, as defined by general law, shall be assessed for tax purposes at ten percent of use value rather than fair market value." (Emphasis added)
La. R.S. 47:2301 provides:
     Use value of bona fide agricultural, horticultural and timber lands means the highest value of such land when used by a prudent agricultural, horticultural or timber operator for the sole purpose of continuing the operation, as a commercial agricultural, horticultural or timber enterprise, of an existing bona fide agricultural, horticultural or timber use.  Use value of bona fide marsh lands is the highest value of such land for the sole purpose of continuing the traditional use of the marsh lands for hunting, fishing, trapping or various types of aquaculture by a prudent manager of marsh land. Use value of such land shall be so established without reference to any other criteria of value particularly, but not as a limitation, without reference to fair market value or value to the public in general.
La. R.S. 47:2302(A) defines bona fide agricultural land.  It provides:
     A.  Bona fide agricultural land is land devoted to the production for sale, in reasonable commercial quantities, of plants and animals, or their products, useful to man, and agricultural land under a contract with a state or federal agency restricting its use for agricultural production.
Our research did not reveal a statutory definition of the term "animal."  However, we are guided by La. R.S. 1:3 in the interpretation of statutes, and conclude that the term must be construed according to its common and ordinary usage.
"Animal" is a broad term commonly used to distinguish organisms with greater mobility and a greater degree of voluntary locomotor ability from those organisms in the plant kingdom.  Moreover, Webster's 3rd New International Unabridged Dictionary (1981) defines "fish" as "an exclusively aquatic vertebrate or invertebrate animal."  (Emphasis added)
It is the opinion of this office that the term "animal", as used in La. R.S. 47:2302(A) should be construed so as to include catfish, as well as other aquatic animals "useful to man".  It is our further opinion that catfish farms may be assessed at use value, if the remaining requirements of R.S. 47:2301, et seq are met.
If this office may be of any further assistance to you in this matter, please do not hesitate to contact us.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: JEANNE-MARIE ZERINGUE Assistant Attorney General
RPI:JMZ:jav/268n